Citation Nr: 0432558	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  99-10 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for the residuals of a 
gunshot wound to the left index finger, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had active military service from July 1941 to 
September 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New York, New York.                 

This case has been advanced on the docket due to the age of 
the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2004).  


FINDING OF FACT

The appellant's residuals of a gunshot wound to the left 
index finger consist of arthritis and loss of function of the 
left index finger.  The appellant is right-handed.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for the residuals of a gunshot wound to the left index finger 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5153 (2004).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

By a November 1998 rating action, the RO denied the 
appellant's claim for entitlement to an increased rating for 
the residuals of a gunshot wound to the left index finger.  
Only after that rating action was promulgated did the RO 
provide notice to the claimant regarding the duty to notify 
him of the evidence he must provide, and the evidence that VA 
would obtain on his behalf.  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  Nevertheless, the Board observes that 
in regard to the issue on appeal, there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  In addition, 
the appellant has been afforded the opportunity to present 
evidence and argument in support of the claim, including at a 
hearing at the RO before a Member of the Board.  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
appellant has also been notified of the applicable laws and 
regulations pertinent to his increased rating claim.  The 
discussions in the statement of the case and the supplemental 
statements of the case have further informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in March 2004 in which he was notified of 
the types of evidence he needed to submit, and the 
development the VA would undertake.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  Id.  For example, the letter 
told him that VA would help obtain medical records, 
employment records, or records from other Federal agencies.  
The appellant was informed that he was responsible for 
providing sufficient information to VA so records could be 
requested.  Moreover, the Board observes that the May 2004 
supplemental statement of the case provided the appellant 
with the text of the relevant portions of the VCAA, as well 
as the implementing regulations.  Therefore, in light of the 
above, the Board finds that the VA's duty to notify has been 
fully satisfied, and that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  Simply 
put, in this case, the claimant was provided every 
opportunity to submit evidence.  He was also provided with 
notice of the appropriate law and regulations pertinent to 
his increased rating claim.  He was further provided notice 
of what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  Hence, not withstanding Pelegrini, to allow 
the appeal to continue would not be prejudicial error to the 
claimant.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
[appellant] regarding what further evidence he should submit 
to substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).    

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by failing to reply to 
requests for information about any additional evidence not of 
record, has stated sub silentio that he neither has nor knows 
of any further pertinent evidence.  Hence, no evidence has 
been lost to the record, and there is no failure to assist 
the appellant simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in September 1998 and April 2004, the 
appellant underwent VA examinations which were pertinent to 
his increased rating claim.  The Board further observes that 
in this case, there is no outstanding evidence to be 
obtained, either by VA or the appellant.  

Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.  The Board also finds, in light of the above, that the 
facts relevant to this appeal have been fully developed and 
there is no further action to be undertaken to comply with 
the provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



II.  Factual Background

The appellant's service medical records show that in December 
1942, the appellant incurred an accidental self-inflicted 
gunshot wound of the left hand while stripping a .45-caliber 
automatic weapon.  The bullet went in on the palmar side, 
over the third metacarpal, and emerged between the index and 
the middle fingers, going through the first phalanx of the 
index finger.  Treatment included removal of the distal two-
thirds of the first phalanx of the index finger, slight 
shortening and suturing of the flexor tendon of the index 
finger, and debridement of the other wounds.  In March 1943, 
the appellant was restored to duty.  Deformity of the left 
index finger, with shortening and abduction of the proximal 
phalangeal, and 50-degree limitation of flexion was noted in 
the September 1945 separation examination report.    

By a September 1945 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
amputation through the first phalanx of the left index 
finger.  At that time, the RO assigned a 10 percent 
evaluation under Diagnostic Code 3575 for the appellant's 
service-connected left index finger disability, effective 
from September 26, 1945.  In an April 1948 rating action, the 
RO confirmed and continued the appellant's 10 percent 
disability rating for his service-connected residuals of a 
gunshot wound, amputation of distal portion of the first 
phalanx.  At that time, the RO changed the applicable 
Diagnostic Code to Diagnostic Code 5153, effective from April 
1, 1946.       

VA Form 119, Report of Contact, dated in October 1970, shows 
that at that time, the RO was notified that the appellant had 
recently had VA x-rays taken of his left hand.  The x-rays 
were interpreted as showing partial dislocation at the 
metacarpal phalangeal joint and complete dislocation at the 
proximal interphalangeal joint.  

In January 1971, the appellant underwent a VA examination.  
At that time, he stated that he had numbness and pain in his 
left index finger.  An x-ray was taken of the appellant's 
left hand.  The x-ray was interpreted as showing a deformity 
at the index finger characterized by luxation and possible 
partial amputation, characterized by luxation and partial 
amputation of the first phalanx of the index finger.  It was 
noted that those changes were old.  There was no evidence of 
osteomyelitis of recent fracture or luxation.  

By a March 1971 rating action, the RO denied the appellant's 
claim for an increased rating for his service-connected left 
index finger disability.  The appellant subsequently filed a 
timely appeal.  In an August 1971 decision, the Board stated 
that the appellant's service-connected left hand disability 
was manifested by shortening, deformity, and limitation of 
motion of the index finger.  However, the Board also noted 
that motions of the other digits of the appellant's left hand 
were within normal limits, and that the current 10 percent 
disability rating was equivalent to a rating for unfavorable 
ankylosis of the index finger.  Thus, the Board denied the 
appellant's claim for an increased rating for the service-
connected left hand disability.    

A VA examination was conducted in February 1972.  At that 
time, x-rays were taken of the appellant's left hand which 
were interpreted as showing marked foreshortening of the 
index finger, with a large defect of head and neck, as well 
as the shaft of the proximal phalanx.  There was marked 
overriding and ulnar deviation of the middle phalanx of that 
finger.  

In a March 1973 rating action, the RO increased the 
disability rating for the appellant's service-connected 
residuals of a gunshot wound to the left index finger, from 
10 percent to 20 percent disabling under Diagnostic Code 
5153, effective from December 17, 1971.  At that time, the RO 
stated that in a February 1973 Travel Board hearing, the 
appellant demonstrated to the Board that the service-
connected injury involved the proximal interphalangeal joint 
or the area proximal thereto, and that the condition at that 
time advanced in severity where it could be considered that 
there was ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with joint in extreme 
flexion.  The RO also noted that the appellant had submitted 
pictures of the finger which indicated that the finger was 
held in extreme flexion.  Thus, the RO indicated that recent 
evidence established an increase in severity of the 
appellant's service-connected left index finger disability to 
the extent that the condition was ratable as an amputation at 
the proximal interphalangeal joint, or proximal thereto.      


In a November 1973 private medical statement from R.W.F., 
M.D., Dr. F. indicated that a recent x-ray examination of the 
appellant's left hand revealed loss of substance of the 
distal two-thirds of the proximal phalanx of the left index 
finger, with formation of a pseudarthrosis at the junction of 
the proximal phalangeal stump and the middle phalanx.  
According to Dr. F., there was also marked medial deviation 
of the distal two-thirds of the index finger.    

In a February 1974 rating action, the RO denied the 
appellant's claim for an increased rating for his service-
connected left index finger disability.  The appellant 
subsequently filed a timely appeal.     

A VA examination was conducted in July 1974.  At that time, 
an x-ray of the appellant's left hand was interpreted as 
showing crippling deformity of the head of the proximal 
phalanx of the index finger, with marked foreshortening of 
the bone.  The middle phalanx deviated medially.       

By a February 1975 decision, the Board concluded that 
entitlement to an increased rating for the residuals of a 
gunshot wound of the left index finger was not warranted.  
The Board noted that the appellant's service-connected left 
index finger disability was manifested by bone loss, 
overriding, and deviation, with resulting shortening, 
deformity, and limitation of motion.  

In May 1978, the appellant underwent a VA examination.  At 
that time, x-rays were taken of his left hand which were 
interpreted as showing an old fracture involving the proximal 
phalanx of the index finger, with considerable bone loss 
resulting in shortening of that phalanx.  Only a small 
portion of the distal head remained to articulate with the 
middle phalanx, and there was radial angulation at that 
articulation.  There was also ulnar subluxation of the middle 
phalanx on the much reduced articular surface of the proximal 
phalanx.  There was some loss of cartilage at all of the 
interphalangeal articulations, with small cystic changes in 
the sub-cortical regions.          

In July 1998, the appellant requested that his service- 
connected left index finger disability be reevaluated for a 
higher rating.


A VA examination was conducted in September 1998.  At that 
time, the appellant stated that he had intermittent pain and 
occasional swelling in his left index finger.  Upon physical 
examination, the examining physician noted that the 
appellant's left index finger was shortened and deformed.  
The appellant was unable to approximate his left index finger 
to his palm, and he lacked 3.5 inches.  He was also unable to 
close his left index finger in the fist.  The examiner 
reported that the appellant was right-handed and that he had 
a normal right hand.  The appellant's left index finger was 
two inches in length, as opposed to four inches in length on 
the right side.  There was a fusiform deformity at the level 
of the proximal interphalangeal joint, with no function at 
the joint.  The left index proximal interphalangeal and 
distal interphalangeal joints were non-functional, and 
metacarpophalangeal joint flexion was allowed.  The "left 
rudimental index" was virtually non-functional.  An x-ray of 
the appellant's left index finger was interpreted as showing 
post-traumatic deformity of the proximal phalanx of the index 
finger.  There was osteoarthritis of the interphalangeal 
joints and first carpo-metacarpal joint.  There was a small 
metallic foreign body seen in the middle phalanx of the 
fourth finger.  Following the physical examination and a 
review of the appellant's x-ray, the examiner diagnosed the 
appellant with the following: (1) status post gunshot wound 
to the left hand, with loss of function of the left index and 
remaining foreign body in the ring finger, and (2) 
degenerative joint disease of the interphalangeal joints.      

A private medical statement from P.O., M.D., dated in March 
1999, shows that at that time, Dr. O. indicated that the 
appellant had a deformity of the left index finger which was 
related to a gunshot wound in World War II.  According to Dr. 
O., the appellant's left index finger deformity was getting 
worse.  

In April 2004, the appellant underwent a VA examination.  At 
that time, he stated that he had difficulty with left index 
range of motion.  The appellant indicated that he had a left 
thumb trauma about one month ago, secondary to a fall.  
According to the appellant, he was treated with a splint.  He 
noted that he was retired.  

Upon physical examination, flexion of the metacarpophalangeal 
joint was from zero to 90 degrees, bilaterally.  Flexion of 
the proximal interphalangeal joint was from zero to 100 
degrees, bilaterally, except for the left index where the 
proximal interphalangeal joint appeared to be absent or 
dislocated.  Flexion of the distal (terminal) interphalangeal 
joint was from zero to 70 degrees, bilaterally.  There was no 
gap between the tip of the thumb and the fingers.  Between 
the tips of the fingers and the proximal transverse crease of 
the palm, the appellant was unable to approximate the left 
index to the palm and there was a three-inch gap.  Otherwise, 
within normal limits.  There were no gaps between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  In regard to the appellant's bilateral hands, there 
were some arthritic deformities.  The appellant had a 
shortened index [one-half of normal length], with 
hyperextension deformity in the place of the old proximal 
interphalangeal joint.  He had bilateral grip muscle power 
decreased to three-plus by five, and he was unable to fully 
close his left fist.  X-rays of the appellant's left hand 
were interpreted as showing an absence of the distal portion 
of the proximal phalanx of the index, with dislocation at the 
proximal interphalangeal joint.  There was osteoarthritis of 
multiple joints and sub-acute fracture of the distal phalanx 
of the thumb.  Following the physical examination and a 
review of the appellant's x-rays, the examiner diagnosed the 
appellant with the following: (1) old severe post-traumatic 
deformity of the left index finger, (2) multiple 
osteoarthritis of multiple joints, and (3) recent fracture of 
the left thumb.  In regard to weakness and lack of endurance 
following repetitive use, the examiner stated that both 
equally applied.      

In October 2004, a hearing was conducted at the RO before the 
Board.  At that time, the appellant testified that he had 
pain in his left index finger, and that his left index finger 
"twisted over" his other fingers.  The appellant stated 
that he could not grasp things with his left index finger, 
and that he did not have muscle control in that finger.      

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004). Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2004).

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although VA is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

VA examination dated in September 1998 indicates that the 
appellant is right-handed.  The RO has evaluated the severity 
of the appellant's left index finger disability pursuant to 
Diagnostic Code 5153.  Under this provision, amputation of 
the minor index finger is evaluated as follows: through 
middle phalanx or at distal joint (10 percent); without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto (20 percent); and with metacarpal 
resection (more than one- half the bone lost) (20 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5153 (2004).

Arthritis is rated on the basis of limitation of motion of 
the joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2004).

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, or amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation of Diagnostic Code 5165.  
38 C.F.R. § 4.68 (2004).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).      

In this case, the appellant states that he has pain and 
weakness in his left index finger.  According to the 
appellant, his left index finger "twisted over" his other 
fingers.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms of a disease.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The appellant is currently receiving a 20 percent evaluation, 
which is the maximum evaluation available for amputation of 
the index finger of the minor extremity.  Thus, an evaluation 
in excess of 20 percent is not available under Diagnostic 
Code 5153.  

The Board recognizes that the appellant has limitation of 
motion in his left index finger, and weakness and lack of 
endurance following repetitive use.  In DeLuca v. Brown, the 
United States Court of Appeals for Veterans Claims held that 
in evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40, 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  In addition, the Board also recognizes that the 
evidence of record includes x-ray evidence of osteoarthritis 
in the appellant's left index finger.  In this regard, the 
Board notes that the appellant is not service-connected for 
arthritis in his left index finger.  However, even if the 
Board finds that the appellant's left index finger arthritis 
is related to his service-connected left index finger 
disability, the Board is still prohibited from considering a 
separate rating for the appellant's arthritis of the left 
index finger because as stated above, pursuant to 38 C.F.R. § 
4.68, "[t]he combined ratings for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed."  Since 
the schedular criteria provide for a maximum 20 percent 
rating for amputation of the index finger of the minor 
extremity under 38 C.F.R. § 4.71a, Diagnostic Code 5153, a 
combined rating in excess of 20 percent may not be assigned 
in this case under any diagnostic code.  Moreover, a separate 
rating under Diagnostic Codes 5003 and 5010 would constitute 
pyramiding as the symptomatology contemplated in these codes 
has already been considered when assigning the present 
rating.  See 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5003, 
5010, 5153; see also Esteban,6 Vet. App. at 261-62.  

Absent clinical evidence which reveals that the appellant's 
service-connected left index finger disability results in 
disability beyond that finger, the amputation rule precludes 
an evaluation in excess of 20 percent for the appellant's 
left index finger disability.  Even if that finger were to be 
completely amputated, the highest evaluation possible would 
be 20 percent.  Thus, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for an evaluation in excess of 20 percent.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a gunshot wound to the left index finger is 
denied.   



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



